Citation Nr: 1740236	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-25 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel
INTRODUCTION

The appellant served in the United States Air Force Reserve from May 1987 to October 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The appellant testified at a hearing before the undersigned Veterans Law Judge in May 2014.  A transcript of that proceeding is associated with the record.

In June 2015, the Board denied service connection for left ear hearing loss and remanded the remaining issues on appeal for further development.  The case has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following the June 2015 remand, VA medical opinions were obtained in March 2016 and June 2016.  In March 2016, the VA examiner opined that the appellant's right ear hearing loss and tinnitus were less likely than not due to noise exposure during her periods of active duty for training.  In the June 2016 addendum opinion, the examiner stated that the information contained in a summary of the appellant's dates of service did not alter the reasoning or conclusions contained in his March 2016 medical opinion.  

In rendering his opinion, the examiner stated that it had not been established that noise levels experienced by the appellant during her active duty training periods were hazardous.  However, the examiner did not adequately address the evidence of record regarding the appellant's in-service noise exposure.  Rather, he appears to have relied solely on his determination that the appellant's military occupational specialties involved a low probability of noise exposure.  

The appellant has contended that her right ear hearing loss and tinnitus are a result of noise exposure during service.  Specifically, the appellant reported that she was exposed to hazardous noise during training exercises, including Prime Base Engineer Emergency Force training and Base Recovery After Attack training.  See April 2011 notice of disagreement; May 2013 statement in support of claim.  She testified that her duties involved working near a flight line and that she was exposed to noise from jet engines, propellant engines, jackhammers, and heavy machinery.  See May 2014 Board hearing transcript, at 3-4.  In addition, during a June 2013 VA examination, the appellant reported that she was exposed to gunfire without hearing protection during basic training.

In support of her claim, the appellant also submitted a January 2011 statement from a member of her unit, J.S. (initials used to protect privacy), attesting to the fact that she was exposed to noise from aircraft engines, ground burst simulators, machinery, and heavy construction equipment.  

The appellant's service personnel records also reflect that her duties involved training Prime Base Engineer Emergency Force personnel in base recovery after attack, rapid runway repair, and bomb damage repair.  See, e.g., June 1989 and June 1991 performance reports.  In addition, an October 1989 performance report noted that the appellant supervised a team constructing an aeromedical warehouse facility and a parking lot construction work order.  

Based on the foregoing, a remand is required to obtain an additional VA medical opinion that adequately address the appellant's reported in-service noise exposure.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In addition, in her December 2010 claim, the appellant reported that relevant treatment records were located at the Sepulveda VA Clinic.  Although the appellant subsequently testified that she was only evaluated for hearing loss and tinnitus in June 2013, there is no indication that the AOJ attempted to obtain any records from the Sepulveda VA Clinic.  Therefore, on remand, the AOJ should attempt to obtain any outstanding VA medical records.  See Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the appellant provide the names and addresses of any and all health care providers who have provided treatment for right hearing loss and tinnitus.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records, including any records from the Sepulveda OPC (appellant reported hearing loss and tinnitus evaluation in June 2013)

2.  After completing the foregoing development, the AOJ should refer the appellant's claims file to a suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any current right ear hearing loss and tinnitus.  An additional examination of the appellant should only be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file, including the appellant's service treatment records, post-service medical records, and assertions.  The examiner should specifically consider the January 2011 lay statement from J.S. (initials used to protect privacy), the appellant's testimony from the May 2014 hearing, and the summary of the appellant's periods of active duty for training and inactive duty for training.

The examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.

The appellant has contended that she was exposed to hazardous noise during service, including from jet engines, propellant engines, jackhammers, heavy construction equipment, and machinery.  See, e.g., April 2011 notice of disagreement; May 2013 statement in support of claim; and May 2014 Board hearing transcript.  She also reported exposure to gunfire without the use of hearing protection.  See June 2013 VA examination report.

The examiner should note that the appellant is competent to attest to factual matters of which she has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should state this with a fully reasoned explanation.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current right ear hearing loss or tinnitus manifested in or is otherwise causally or etiologically related to a verified period of active duty for training or inactive duty for training, to include noise exposure therein. 

The examiner should also discuss medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus which result from noise exposure generally present or develop in most cases, as distinguished from how hearing loss and tinnitus develop from other causes, in determining the likelihood that current hearing loss and tinnitus were caused by noise exposure in service as opposed to some other cause.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.  

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claims should be readjudicated.  

If the benefits sought are not granted, the appellant and her representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




